Citation Nr: 1007463	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-09 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, 
to include as secondary to a service-connected low back 
disability.  

2.  Entitlement to service connection for osteoarthritis of 
the first metatarsophalangeal joint of the right foot, to 
include as secondary to a service-connected low back 
disability.  

3.  Entitlement to service connection for bursitis of the 
right shoulder, to include as secondary to service-connected 
left shoulder and low back disabilities.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

6.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine.  

7.  Entitlement to service connection for a total disability 
rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to October 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran participated in a Travel Board hearing 
before the undersigned Veterans Law Judge in July 2009.  A 
transcript of the hearing is of record and has been reviewed.  

The Veteran has submitted additional evidence consisting of 
service treatment records, lay statements, and VA medical 
records.  The Veteran waived initial RO consideration of this 
evidence.  In light of the waiver, the Board may properly 
consider the evidence in this decision without the necessity 
for a remand.  See 38 C.F.R. § 20.1304 (2009). 

The Board notes that the Veteran has had appeals before the 
Board previously.  The Board issued decisions or remands in 
July 1986, February 1998, June 1999, January 2004, and March 
2006.  In its March 2006 panel decision, after three remands, 
the Board granted an increased rating of 40 percent for the 
Veteran's low back disability prior to June 21, 2005 and 
continued the established 40 percent rating from that date.  
In May 2006, the Veteran requested reconsideration of that 
decision, and in an August 2006 determination, the Board 
denied reconsideration because it found no obvious error in 
its decision.  The RO sent the Veteran correspondence in June 
2007 explaining what to do if the Veteran wished to appeal 
the determination of August 2006.  The Veteran did not 
respond, but he had initiated a new claim for an increased 
rating for the low back disability in May 2006, which the RO 
denied in a March 2007 rating decision.  The Veteran did not 
file a notice of disagreement.  Accordingly, the issue of 
entitlement to an increased rating for a low back disability 
is not in appellate status, and the Board will not discuss it 
further.   

The issues of entitlement to service connection for 
sinusitis, and degenerative disc disease of the thoracic 
spine are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that bipolar disorder was present in 
service, is related to service, or was caused or aggravated 
by a service connected disability.  

2.  The preponderance of the competent and credible evidence 
is against finding that a right foot disorder was present in 
service, arthritis of the right foot manifested itself to a 
compensable degree in the first post-service year, that a 
right foot disorder is related to service, or that a right 
foot disorder was caused or aggravated by a service connected 
disability.   

3.  The preponderance of the competent and credible evidence 
is against finding that a right shoulder disorder was present 
in service, arthritis of the right shoulder manifested itself 
to a compensable degree in the first post-service year, that 
a right shoulder disorder is related to service, or that a 
right shoulder disorder was caused or aggravated by a 
service-connected disability.   

4.  The preponderance of the competent and credible evidence 
is against a finding that COPD was present in service or is 
otherwise related to service.  

5.  The Veteran meets the schedular requirements for a TDIU 
based on his service-connected disabilities.  

6.  The evidence is at least in equipoise as to whether his 
service-connected disabilities render him incapable of 
performing the physical and mental acts required by 
employment.  


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred in or aggravated by 
military service, and it was not caused or aggravated by a 
service connected disability.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

2.  A right foot disorder was not incurred in or aggravated 
by military service, arthritis of the right foot may not be 
presumed to have been so incurred, and a right foot 
disability was not caused or aggravated by a service 
connected disability. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).     

3.  A right shoulder disorder was not incurred in or 
aggravated by military service, arthritis of the right 
shoulder may not be presumed to have been so incurred, and a 
right shoulder disability was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).       

4.  COPD was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).     

5.  The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 
4.15, 4.16(a) (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in July 2006.  In that letter, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits on a 
direct and secondary basis.  The RO advised the Veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  The RO 
sent similar VCAA-compliant notice in November 2006.  

In the correspondence dated in July 2006, prior to the March 
2007 rating decision, the RO also informed the Veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO explained 
how the disability rating and effective date are determined.  
The Board finds that in issuing this letter, the RO has 
satisfied the requirements of Dingess/Hartman.  The November 
2006 notice also contained information regarding disability 
ratings and effective dates.  

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, this notice problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims after reading the above 
letters as well as the March 2007 rating decision, the 
October 2007 statement of the case, and the February 2008 
supplemental statement of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  Furthermore, there can be no 
prejudice to the Veteran due to a lack of adequate 38 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, VA medical center 
(VAMC) treatment records, records from the Social Security 
Administration (SSA), and private treatment records.  The 
Veteran received an examination with regard to his foot claim 
in January 2007.  In that regard, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination obtained in this case is 
adequate because the examiner considered all of the pertinent 
evidence of record and the statements of the Veteran and 
provided a rationale for the opinion stated.  The Board finds 
that the opinion addresses service connection on both a 
secondary and aggravation basis, as required by Barr and 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See 
38 C.F.R. § 3.310. Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

The Board notes that the Veteran has not received a VA 
examination with regard to his bipolar disorder, right 
shoulder disorder or COPD claims.  The Board's duty to obtain 
a medical opinion arises only if, among other things, the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but establishes that the Veteran suffered an event, injury, 
or disease in service or that certain diseases manifested 
during an applicable presumptive period.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As discussed below, the 
Board finds that a remand for a VA examination is not 
required when, as in this appeal, the service and the post-
service treatment records are negative for the diagnosed 
disorder at all or for a decade after the Veteran's 
separation from active duty.  See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding that if the 
evidence of record does not establish that the Veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim and therefore VA does not have an obligation to 
provide the claimant with such an examination or obtain an 
opinion because "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
Veteran's recitation of medical history). 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

With regard to the Veteran's claim of entitlement to a TDIU, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 

II. Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Bipolar Disorder

The Veteran seeks service connection for bipolar disorder on 
either a direct or a secondary basis.  The Veteran asserts 
that he saw a mental health professional while in service at 
the time of his low back treatment.  He states that he has a 
current diagnosis of bipolar disorder.  Alternatively, the 
Veteran believes that his bipolar disorder was aggravated 
because of the severity of his back condition.   

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that service treatment records are entirely 
negative for complaints, diagnosis, or treatment of bipolar 
disorder or any other mental disorder.  Therefore, 
entitlement to service connection for bipolar disorder based 
on in-service incurrence must be denied. 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the lack of 
evidence of treatment after his separation from active duty 
in 1984 to be compelling evidence against finding continuity.  
The Board acknowledges that the Veteran is competent to give 
evidence about what he sees and feels; for example, the 
Veteran is competent to report on his mental state since 
service.  See Buchanan, supra; Jandreau, supra; Charles, 
supra.  However, upon review of the claims folder, the Board 
finds that the Veteran's assertions that he has had bipolar 
disorder since service are not credible.  In this regard, his 
claim of seeing a mental health professional in service is 
contrary to what is found in the in-service and post-service 
medical records, including his separation examination.  
Therefore, entitlement to service connection for bipolar 
disorder based on post-service continuity of symptomatology 
must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between bipolar 
disorder, or any other mental disorder, and service.  See 
8 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  

As to the Veteran's claim that bipolar disorder was caused by 
active duty, the Board finds that this disability may not be 
diagnosed by its unique and readily identifiable features and 
therefore the presence of psychiatric disorders are a 
determination "medical in nature" and not capable of lay 
observation.  Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, since laypersons are not capable of 
opining on matters requiring medical knowledge, the Board 
finds that their opinions that bipolar disorder was caused by 
service not credible.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).   

Based on the discussion above, the Board also finds that 
service connection for  bipolar disorder is not warranted 
based on the initial documentation of the disability after 
service because the weight of the competent and credible 
evidence is against finding a causal association or link 
between the post-service disability and an established 
injury, disease, or event of service origin.  See 8 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to service connection under 38 C.F.R. § 3.310, the record 
is negative for a medical opinion finding that an already 
service connected disability caused or aggravated the bipolar 
disorder.  See 8 U.S.C.A. § 1131; 38 C.F.R. § 3.310; Allen, 
supra.  Moreover, the Board finds that the question of 
whether or not a service connected disability caused or 
aggravated another disability is a determination "medical in 
nature" and not capable of lay observation.  Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
this disability was caused or aggravated by already service 
connected disabilities not credible.  Routen, supra; see also 
Bostain, supra.  Accordingly, the Board also finds that 
service connection for bipolar disorder is not warranted 
based on it being secondary to an already service connected 
disability because the weight of the competent and credible 
evidence is against finding such a causal association or 
aggravation.  See 8 U.S.C.A. § 1131; 38 C.F.R. § 3.310; 
Allen, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
bipolar disorder on a direct, presumptive, and secondary 
basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Right Foot

The Veteran seeks service connection for osteoarthritis of 
the first metatarsophalangeal joint of the right foot on a 
secondary basis.  The Veteran asserts that using a cane for 
his service-connected low back condition has caused him to 
shift his weight onto his right foot, specifically his right 
toe, which has caused the disability.  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board briefly notes that service treatment records show no 
indication of right foot injury or treatment.  Moreover, the 
Veteran has not claimed in service incurrence, stating during 
his Board hearing that his problems began in 2002 or 2003.  
Therefore, entitlement to service connection for a right foot 
disorder based on in-service incurrence must be denied. 
 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in October 1984 and 
his first complaints of right foot pain in 2002 or 2003 to be 
compelling evidence against finding continuity.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Therefore, entitlement to service connection 
for a right foot disorder based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's right foot disorder and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. §§ 1131, 
1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  In fact, the January 2007 VA examiner, after a 
review of the record on appeal and an examination of the 
Veteran, opined that his current right foot disorder is not 
caused by or a result of trauma while in service.  His 
rationale was that the disorder is secondary to a normal 
aging process.  This opinion is not contradicted by any other 
medical opinion of record.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claim because the record is negative for 
manifestations of arthritis in the right foot in the first 
post service year. 

As to service connection under 38 C.F.R. § 3.310, the record 
is negative for a medical opinion finding that an already 
service connected disability caused or aggravated the right 
foot disorder.  See 8 U.S.C.A. § 1131; 38 C.F.R. § 3.310; 
Allen, supra.  In fact, the January 2007 examiner opined that 
the Veteran's right foot disorder is neither adjunct nor 
aggravated by the Veteran's service-connected low back 
disability.  The Board interprets this opinion to mean that 
the service-connected right foot disorder is not related to 
the low back disability in any way, including on the basis of 
aggravation.  This opinion is not contradicted by any other 
medical opinion of record.  See Colvin, supra.  Moreover, the 
Board finds that the question of whether or not a service 
connected disability caused or aggravated another disability 
is a determination "medical in nature" and not capable of 
lay observation.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, since laypersons 
are not capable of opining on matters requiring medical 
knowledge, the Board finds that their opinions that this 
disability was caused or aggravated by already service 
connected disabilities not credible.  Routen, supra; see also 
Bostain, supra.   Accordingly, the Board also finds that 
service connection for a right foot disorder is not warranted 
based on it being secondary to an already service connected 
disability because the weight of the competent and credible 
evidence is against finding such a causal association or 
aggravation.  See 8 U.S.C.A. § 1131; 38 C.F.R. § 3.310; 
Allen, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
right foot disorder on a direct, presumptive, and secondary 
basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Shoulder

The Veteran seeks service connection for bursitis of the 
right shoulder on either a direct or a secondary basis.  The 
Veteran asserts that he began experiencing shoulder problems 
in service, and he received initial treatment for both 
shoulders at that time, including injections.  Alternatively, 
the Veteran believes that his right shoulder disorder was 
aggravated by service-connected low back and left shoulder 
conditions.  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that service treatment records are entirely 
negative for complaints, diagnosis, or treatment of a right 
shoulder disorder.  Therefore, entitlement to service 
connection for a right shoulder disorder based on in-service 
incurrence must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the lack of 
evidence of treatment after separation to be compelling 
evidence against finding continuity.  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
sees and feels; for example, the Veteran is competent to 
report right shoulder pain and limitation of motion since 
service.  See Buchanan, supra; Jandreau, supra; Charles, 
supra.  However, upon review of the claims folder, the Board 
finds that the Veteran's assertions that he has had right 
shoulder problems since service are not credible.  In this 
regard, his claim of having problems with right shoulder pain 
since active duty is contrary to what is found in the in-
service and post-service medical records including his 
separation examination.  Therefore, entitlement to service 
connection for a right shoulder disorder based on post-
service continuity of symptomatology must be denied.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between any 
right shoulder disorder and service.  See 8 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  

As to the Veteran's claim that a right shoulder disability 
was caused by active duty, the Board finds that this 
disability (bursitis) may not be diagnosed by its unique and 
readily identifiable features and therefore the presence of 
the disorders are a determination "medical in nature" and 
not capable of lay observation.  Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that a right shoulder 
disorder was caused by service not credible.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).   

Based on the discussion above, the Board also finds that 
service connection for a right shoulder disorder is not 
warranted based on the initial documentation of the 
disability after service because the weight of the competent 
and credible evidence is against finding a causal association 
or link between the post-service disability and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claims because the record is negative for 
manifestations of arthritis in the right shoulder in the 
first post service year. 

As to service connection under 38 C.F.R. § 3.310, the record 
is negative for a medical opinion finding that an already 
service connected disability caused or aggravated the right 
shoulder disorder.  See 8 U.S.C.A. § 1131; 38 C.F.R. § 3.310; 
Allen, supra.  Moreover, the Board finds that the question of 
whether or not a service connected disability caused or 
aggravated another disability is a determination "medical in 
nature" and not capable of lay observation.  Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
this disability was caused or aggravated by already service 
connected disabilities not credible.  Routen, supra; see also 
Bostain, supra.  Accordingly, the Board also finds that 
service connection for a right shoulder disorder is not 
warranted based on it being secondary to an already service 
connected disability because the weight of the competent and 
credible evidence is against finding such a causal 
association or aggravation.  See 8 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for a 
right shoulder disorder on a direct, presumptive, and 
secondary basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

COPD

The Veteran seeks service connection for COPD on a direct 
basis.  He asserts that he began having trouble breathing in 
boot camp but was not treated for a lung condition in 
service.  He believes that the disease was caused by 
cigarette smoking, which he started in service.  He stated 
that his first diagnosis of COPD occurred in the late 1980's 
when he had pneumonia on two occasions.  He testified that he 
has received treatment for COPD since that time.  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that service treatment records are silent as to 
complaints of or treatment for a lung condition or breathing 
problems.  Therefore, entitlement to service connection for 
COPD based on in-service incurrence must be denied. 
 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

In a private medical evaluation conducted in relation with 
his SSA claim, the Veteran reported that he was diagnosed 
with COPD in 1992.  However, VAMC treatment notes dated in 
January 1994 and June 1995 revealed no acute cardiopulmonary 
disease.  The first diagnosis of record is dated July 1997.  
As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1984 and the first 
record of a diagnosis in 1997 is evidence against finding 
continuity.  Put another way, the over a decade gap between 
the Veteran's discharge from active duty and the first 
evidence of COPD weighs heavily against his claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service); Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002).  

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had breathing problems since 
service.  See Buchanan, supra; Jandreau, supra; Charles, 
supra.  However, upon review of the claims folder, the Board 
finds that the Veteran's assertions that he has had COPD 
since service are not credible.  In this regard, his claim of 
having COPD or breathing problems since active duty is 
contrary to what is found in the in-service and post-service 
medical records, including his separation examination. 
Therefore, entitlement to service connection for COPD based 
on post-service continuity of symptomatology must be denied.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's COPD and an established injury, disease, or event 
of service origin.  See 8 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

As to the Veteran and his representative's claims that the 
COPD was caused by smoking in service, the Board finds that 
COPD may not be diagnosed by its unique and readily 
identifiable features and therefore the presence of the 
disorders are a determination "medical in nature" and not 
capable of lay observation.  Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that COPD was caused by 
service not credible.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).   

Based on the discussion above, the Board also finds that 
service connection for COPD is not warranted based on the 
initial documentation of the disability after service because 
the weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disability and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
COPD.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

III. TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  
 
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Other factors that receive consideration in determining 
whether a Veteran is unemployable include his employment 
history, level of education and vocational attainment.  See 
38 C.F.R. § 4.16(b).  See also Ferraro v. Derwinski, 1 Vet. 
App. 326, 331-32 (1991).  

Analysis

The Veteran contends that his service-connected disabilities 
render him unemployable.  He is service-connected for the 
following disabilities: a low back disability, rated as 40 
percent disabling; bursitis of the left shoulder, rated as 20 
percent disabling; tinnitus, rated as 10 percent disabling; 
residuals of a fracture of the fifth metacarpal of the right 
hand, rated as 10 percent disabling; bilateral sensorineural 
hearing loss, rated as 10 percent disabling; radiculopathy of 
the right lower extremity, rated as 10 percent disabling; and 
hemorrhoids, rated noncompensably.  The Veteran's overall 
combined disability rating is 70 percent.  38 C.F.R. § 4.25.  
Consequently, the preliminary schedular criteria for 
assignment of a TDIU are met.  38 C.F.R. § 4.16(a).  

Thus, the question presented by the Veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities alone.  38 C.F.R. § 4.16(b).  The record shows 
that the Veteran was last employed in quality assurance 1995.  
During a January 2007 VA examination, the Veteran reported 
that this position was at a tool company, and he was 
terminated because he could not keep up with his work.  In 
his May 2006 TDIU claim, he stated that his employer cited 
his limited ability to lift, stand, walk, and work longer 
hours.  He was previously employed as an electrical engineer 
and has stated that he has a Bachelor's degree in electrical 
engineering.  

During his July 2009 Board hearing, the Veteran further 
discussed his job loss due to his low back disability.  His 
most recent job duties entailed examining plates as they 
exited a machine.  He lost the job because he could not work 
the hours required, and he could not sit in a chair to 
perform his duties.  He stated that, at the time, he was 
going to the Dayton VAMC every three months for epidurals in 
his spine for pain relief.  This required one to two days off 
work, and he was fired for this time off from work.  His 
previous job was as an electrical engineer working on sparrow 
missiles.  This required taking an elevator to an upstairs 
laboratory to run tests.  The Veteran was fired after the 
company's elevators broke when he could not climb ladder-like 
stairs to the laboratory.  The Veteran also testified that 
his pain medication impacts his ability to concentrate.  

The record shows that the Veteran receives SSA disability 
benefits, mainly due to his low back disability.  In a 
November 1996 application for SSA benefits, the Veteran 
listed his disabilities as osteoarthritis of the lower spine, 
degenerative disc disease, bursitis of the left shoulder, 
tinnitus, and bilateral hearing loss, along with a 
nonservice-connected abdominal disability and subchondral 
sclerosis.  He reported that pain, quarterly epidurals, 
medications and his use of a cane made working impossible.  
He listed the joint and muscle medications he was prescribed 
and stated that the symptoms of these medications included 
drowsiness, lethargy, dizziness, and numbness.  

The record shows that the Veteran's service-connected 
disabilities, specifically his low back and left shoulder 
disorders, have worsened over time.  In his application for 
SSA benefits, he stated that his joint pain his increased and 
mobility has decreased.  He also reported that sitting in one 
position for any length of time is impossible because 
pressure on his lower spine causes his legs to fall asleep or 
tingle.  He stated that pain and prescription medications 
make concentration difficult.  The January 2007 VA examiner 
stated that the Veteran's service-connected right shoulder 
makes overhead activity difficult.  During the same 
examination, the Veteran complained of loss of strength in 
his service-connected right hand, and the examiner noted 
decreased grip.        

The record contains a nexus statement by the Veteran's 
primary care physician.  The physician stated that the 
Veteran has been in his care since September 2000 and is 
totally and permanently disabled due to his service-connected 
disabilities.  As this opinion is from a primary care 
physician familiar with the Veteran's medical conditions and 
history, the Board affords it probative weight.  

The January 2007 VA examiner stated that the Veteran's lumbar 
disability and associated radiculopathy would make standing 
for protracted periods, walking long distances, repetitive 
bending, stooping, or lifting difficult.  He opined that this 
would not be a source for individual unemployability, as the 
Veteran would be capable of working in a sedentary 
occupation.  However, since this examiner did not provide an 
opinion considering all of the Veteran's service-connected 
disabilities and did not discuss the cognitive effects of 
associated medication, the Board finds this opinion to be 
less probative than the opinion of the Veteran's primary care 
physician.  

The evidence of record demonstrates that the Veteran's 
service-connected disabilities would cause difficulty in 
almost every employment capacity due to an inability to 
ambulate or sit for long periods, difficulty reaching 
overhead, difficulty grasping with his right hand, and 
hearing impairment.  Moreover, the Veteran has consistently 
reported that medication prescribed for his service-connected 
disabilities cause cognitive impairment, including difficulty 
concentrating.  Considered together, the Board finds that the 
Veteran's service-connected disabilities render him incapable 
of substantially gainful employment. 

The evidence in the Veteran's favor is not overwhelming.  He 
is not totally physically incapable of performing sedentary 
employment and could possibly hold a part time job which did 
not require intense concentration and allowed him to change 
positions often.  The Board has also considered evidence of 
the Veteran's nonservice-connected disabilities which may 
impact employment, including major depression.  However, 
resolving all doubt in his favor, the Board finds that most, 
if not all, occupations are closed to him due to service-
connected disabilities.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. at 53.  As such, the Veteran's 
symptomatology has been shown to be productive of a 
disability picture that more nearly approximates that of the 
appellant being rendered unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.7.  
Therefore, entitlement to TDIU benefits has been established.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  






ORDER

Entitlement to service connection for bipolar disorder is 
denied.  

Entitlement to service connection for a right foot disability 
is denied.  

Entitlement to service connection for a right shoulder 
disability is denied.   

Entitlement to service connection for COPD is denied. 

Entitlement to a TDIU is granted.   


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.    

In this case, the Veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for a thoracic spine disability.  The medical 
evidence of record does document that the Veteran has current 
disc space narrowing in the thoracic spine.  The Veteran has 
claimed that he incurred his thoracic spine disorder in 
service, and service treatment records show that degenerative 
changes of the thoracic spine were found in August 1984.  
However, the evidence of record does not include a medical 
opinion based on a review of the Veteran's claims file that 
addresses whether he currently has a thoracic spine disorder.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any and all thoracic spine disorders 
that may be present.  

Further, the Veteran has not received an examination with 
regard to his claim of entitlement to service connection for 
sinusitis.  While the Veteran does not contend that his 
sinusitis preexisted military service, the Board finds that 
the evidence of record clearly and unmistakably demonstrates 
that the Veteran's sinusitis preexisted his military service.  
The Board has reached this conclusion because he documented a 
history of sinusitis in a report of medical history prepared 
in conjunction with his December 1981 enlistment examination.  
The military examiner appears to have documented occasional 
sinusitis at that time.  Given this record, the Board finds 
that clear and unmistakable evidence shows that the Veteran's 
sinusitis preexisted his active duty service.  38 U.S.C.A. 
§§ 1111, 1132; C.F.R. §§ 3.304(b).     

Accordingly, on remand, the Veteran should be provided a VA 
examination and opinion as to whether the record contains 
clear and unmistakable evidence that his sinusitis, if still 
present, was not aggravated by his military service.  See 
38 C.F.R. §§ 3.304(b), 3.306; see also VAOPGCPREC 3-2003; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).        

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  


Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of any disorder of 
the thoracic spine that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any thoracic spine disorder found 
on examination is more likely than not 
(i.e., probably greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the Veteran's military 
activity.

The examiner is requested to explain the 
rationale behind this opinion.    

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate that it was reviewed.  

2.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of any sinusitis 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether there is clear and unmistakable 
evidence that the Veteran's sinusitis was 
not aggravated by his military service.  

In this regard, the examiner is advised 
that "aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

The examiner is also advised that "clear 
and unmistakable evidence" is a more 
formidable evidentiary burden than the 
preponderance of the evidence standard.  
See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (noting that the "clear and 
convincing" burden of proof, while a 
higher standard than a preponderance of 
the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable 
evidence").  

The examiner is requested to explain the 
rationale behind this opinion.    

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate that it was reviewed.      

3.  Thereafter, the Veteran's claims of 
entitlement to service connection for a 
thoracic spine disorder and sinusitis 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


